DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant’s correspondence filed 2/19/2021, with respect to rejections of claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 2-8 and 10-22 have been withdrawn. 
Allowable Subject Matter
Claims 2-8 and 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:
As per independent claim 2, the claimed device including applying, an image having pixels, a first mask to the pixels that are outside of a first inner circle portion of the image, rendering a first subview of the image that includes first image data corresponding to the first inner circle portion and the pixels masked by the first mask, applying a second mask to substantially all of the pixels that are within the first inner circle portion, rendering a second subview of the image that includes second image data corresponding to a second outer ring portion of the image and the pixels masked by the second mask, determining third image data that corresponds to a third portion of the image, applying a third mask to the second image data to generate fourth image data corresponding to an updated second outer ring portion of the image, the image data including a first resolution different from the second resolution, identifying, within the second outer ring portion of the second subview a masked pixel masked by the third mask, a first unmasked pixel, and a second unmasked pixel.  Furthermore, the system determines a color value for the masked pixel based at least in part on a color value of the 
As per independent claims 7 and 15, the claims are allowed for the same reasons as independent claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616